Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2022, with respect to the rejections of claims 1-11 and 13-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-9, 11, 13-21, 23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method of alerting a user of an autonomous vehicle of unintentional driving mode transitions, the method comprising: detecting, by one or more processors, a force applied by the user to an input device to cause the autonomous vehicle to transition between different driving modes; comparing, by the one or more processors, the applied force to a predetermined threshold; and providing, by the one or more processors, an audible primary disengage alert to the user based on a result of the comparing; determining, by one or more processors, whether there has been an additional user input within a predetermined period of time from when the force to the input device was applied or when the transition occurred: and providing, by the one or more processors, an audible secondary disengage alert based on the determining.
Regarding claim 13, the prior art fails to disclose or fairly suggest an apparatus for alerting a user of an autonomous vehicle of unintentional driving mode transitions, the apparatus comprising: a memory configured to store a predetermined threshold: an input device; one or more speakers: and one or more processors configured to: detect a force applied by the user to the input device to cause the autonomous vehicle to transition between different driving modes; compare the applied force to the predetermined threshold; activate the one or more speakers to emit an audible primary disengage alert based on a result of the comparing; determine whether there has been an additional user put within a predetermined period of time from when the force to the input device was applied or when the transition occurred: and activate the one or more speakers to emit an audible secondary disengage alert based on the determination.
Dependent claims 2-9, 11, 14-21, 23 and 25-28 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687